                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 19-34296-pcm
Creative Lighting Solutions, Inc.                                                                          Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Nov 25, 2019
                                      Form ID: OFD                       Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 27, 2019.
db             +Creative Lighting Solutions, Inc.,   22365 SW Fisk Terrace,   Sherwood, OR 97140-8059

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 27, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 25, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 19-34296-pcm11                 Doc 35       Filed 11/27/19
OFD (12/1/11) cal                UNITED STATES BANKRUPTCY COURT                     U.S. BANKRUPTCY COURT
                                          District of Oregon                         DISTRICT OF OREGON
                                                                                           FILED
In re                                              )   Case No. 19−34296−pcm11 November 25, 2019
 Creative Lighting Solutions, Inc.                 )
 Other names used by debtor: Creative Lighting     )   ORDER AND NOTICE       Clerk, U.S. Bankruptcy Court
Debtor(s)                                          )   REGARDING FILING OF
                                                   )   DOCUMENT(S); AND NOTICE        BY cal DEPUTY
                                                   )   OF PROPOSED DISMISSAL
                                                   )
The bankruptcy CASE FILED on 11/21/19 has deficiencies.
7 DAYS TO FILE: The following required document(s) were not filed. You must file each listed document within
7 days of the FILED date of this order.

    All documents required with the petition in a small business Chap. 11 case per 11 U.S.C. §1116(1).

14 DAYS TO FILE: The following required document(s) were not filed. You must file each listed document
within 14 days of the CASE FILED date shown above.

    Attorney's Disclosure of Compensation. NOTE: The debtor's case will not be dismissed for the
    attorney's failure to timely file this document. (Fed. Rule Bankr. Proc. 2016(b))

    A completed current version of Summary of Assets and Liabilities (Official Form 206Sum), all
    Schedules required for the debtor, a signed Declaration Under Penalty of Perjury for Non−Individual
    Debtor (Official Form 202); and a signed Statement of Financial Affairs (Official Form 207). (Fed.
    Rules Bankr. Proc. 1007 & 1008)

    − NOTE: The accuracy and completeness of the creditor Schedules (i.e., D−H), and the required
    creditor mailing list which includes all entities listed on the Schedules, are the debtor's
    responsibility. Such Schedules will not be compared with any creditor mailing list. Entities listed on
    Schedules D−H that were not listed on the creditor mailing list filed with the debtor's Petition must
    be added using Local Form 728 unless the only change is to correct a previously listed creditor's
    address, or attorney for a previously listed creditor. (Local Bankr. Rule 1009−1.)


IT IS HEREBY ORDERED that, unless otherwise provided above, this case may be DISMISSED without
further notice to the debtor(s) if the deficiencies outlined above are not completely and accurately corrected
AND the documents FILED within the time indicated. Each document or item filed must show each
DEBTOR'S NAME and the CASE NUMBER. Any document or item required to be filed using a form must be
COMPLETED using the CURRENT VERSION of the form.

Dismissal for failure to correct the deficiencies noted above may make the debtor(s) ineligible to file
another petition for 180 days after dismissal pursuant to 11 USC §109(g)(1) and/or may limit the
automatic stay if another petition is filed within 1 year pursuant to 11 USC §362(c)(4).

                                                                                 Clerk, U.S. Bankruptcy Court




                           Case 19-34296-pcm11           Doc 35    Filed 11/27/19
